                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Reginald Sullivan
                                                          6
                                                                                             UNITED STATES DISTRICT COURT
                                                          7
                                                                                                    DISTRICT OF NEVADA
                                                          8

                                                          9
                                                              REGINALD SULLIVAN,                                     CASE NO. 2:18-cv-00825-GMN-DJA
                                                         10
                                                                               Plaintiff,                            STIPULATION AND ORDER TO
                                                         11                                                          EXTEND TIME FOR PLAINTIFF TO
                                                                      vs.                                            RESPOND TO DEFENDANTS’ MOTION
                                                         12                                                          FOR SUMMARY JUDGMENT
                                                              CLARK COUNTY, a political subdivision of
                                                         13   the State of Nevada; JOHN MARTIN in his                (First Request)
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              official and/or individual capacities;
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   PATRICK SCHREIBER in his official and/or
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              individual capacities,
                                                         15
                                                                               Defendants.
                                                         16

                                                         17           The parties, by and through their respective counsel, hereby stipulate to extend the time

                                                         18   for Plaintiff to respond to the Defendant’s Motion for Summary Judgment (ECF No. 35) from
                                                         19   the current due date of Wednesday, April 15, 2020 through and including Wednesday, May, 6,
                                                         20
                                                              2020.
                                                         21
                                                                      This is the first request for an extension of this deadline. The parties provide the
                                                         22

                                                         23   following information to the Court regarding the proposed extension of time:

                                                         24                 1. Plaintiff’s counsel’s office had been operating on a reduced schedule due to the

                                                         25                    COVID-19 pandemic restrictions and recommendations. In particular, one
                                                         26
                                                                               staff member has had to be on a 14-day quarantine upon his return from
                                                         27

                                                         28

                                                                                                                 1
                                                          1      unavoidable out of state travel to assist his elderly parents and is not due to
                                                          2      return to work until at least Monday, April 20, 2020. He is on the new paid
                                                          3
                                                                 sick leave mandated by the Families First Coronavirus Response Act.
                                                          4
                                                              2. Additionally, Plaintiff’s counsel is has had, and is facing, a very heavy
                                                          5

                                                          6      workload with respect to briefing. This is one of TWO Summary Judgment

                                                          7      motions that were filed in counsel’s cases on March 25, 2020 making both due

                                                          8      the same day. Both are in need of extensions because Plaintiff’s counsel has
                                                          9
                                                                 had, or has upcoming, the following substantial briefings due in other cases:
                                                         10
                                                                 a.     Opening Brief on State Court Judicial Review Petition 3/26/2020;
                                                         11
                                                                 b.     Three Oppositions to Motions to Dismiss in a case pending before
                                                         12

                                                         13           Judge Dorsey on April 8, 2020;
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14      c.     Supreme Court of Nevada mediation brief on April 8, 2020;
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15      d.     Opening Brief on State Court Judicial Review Petition April 10, 2020;
                                                         16
                                                                 e.     Reply Brief due on Ninth Circuit appeal April 20, 2020;
                                                         17
                                                                 f.     Opening Brief on State Court Judicial Review Petition April 20, 2020;
                                                         18

                                                         19      g.     Reply to Opposition to Motion to Dismiss in Bankruptcy Court April

                                                         20           21, 2020;

                                                         21      h.     Summary Judgment Opposition due in C.D. California case May 22,
                                                         22
                                                                      2020;
                                                         23
                                                                 These are all significant matters most of which requiring appellate level
                                                         24
                                                                 briefing. Additionally, Plaintiff’s counsel has had to respond to extensive
                                                         25

                                                         26      discovery requests that are due in the next two weeks, has had to file new

                                                         27      cases or amended pleadings to respond to motions to dismiss, and continue to
                                                         28

                                                                                                  2
                                                          1                    advise and consult new clients by telephone including assisting them with
                                                          2                    filing discrimination charges with Nevada Equal Rights Commission and
                                                          3
                                                                               EEOC. Being short staffed, running reduced hours to socially distance, and the
                                                          4
                                                                               heavy workload set forth above necessitates more time to respond to the
                                                          5

                                                          6                    Motion for Summary Judgment in this case.

                                                          7            This stipulation to extend the deadline is made in good faith and not for purposes of

                                                          8   delay.
                                                          9
                                                              DATED this _14th _ day of April, 2020.                DATED this _14th _ day of April, 2020.
                                                         10

                                                         11   KEMP & KEMP, ATTORNEYS AT LAW                         LEWIS BRISBOIS BISGAARD & SMITH              LLP

                                                         12
                                                              By:     /s/ James P. Kemp                             By:     /s/ Robert W. Freeman
                                                         13         JAMES P. KEMP, ESQ.                                   ROBERT W. FREEMAN, ESQ.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                    Nevada Bar No. 6375                                   Nevada Bar No. 003062
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                    7435 W. Azure Drive, Suite 110                        6385 S. Rainbow Boulevard, Suite 600
                                                         15         Las Vegas, Nevada 89130                               Las Vegas, Nevada 89118
                                                                    Attorneys for Plaintiff                               Attorneys for Defendants
                                                         16

                                                         17                                                 ORDER
                                                               IT IS SO ORDERED.
                                                         18

                                                         19               14 day of April, 2020.
                                                               Dated this ____

                                                         20
                                                                                                        ____________________________________
                                                         21                                             Gloria M. Navarro, District Judge
                                                                                                        UNITED STATES DISTRICT COURT
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                3
